Exhibit 4.28 Execution Version FOURTH SUPPLEMENTAL INDENTURE AND GUARANTEE This Fourth Supplemental Indenture and Guarantee, dated as of February 15, 2017 (this “Supplemental Indenture” or “Guarantee”), among McDermott (Amazon Chartering), Inc., a Panamanian corporation (the “New Guarantor”), McDermott International, Inc., as the Issuer, each existing Guarantor under the Indenture referred to below, Wells Fargo Bank, National Association, as Trustee, paying agent and registrar under such Indenture and Wells Fargo Bank, National Association, as Collateral Agent under such Indenture.
